Title: From Thomas Jefferson to Michele Raggi, 8 October 1820
From: Jefferson, Thomas
To: Raggi, Michele


            Sir
            Monticello
Oct. 8. 20.
          Your letter of Sep. 26. did not come to hand until the 5th instant and the necessity of enquiring into some facts, not within my own knolege before I could answer, it must apologise for the delay of answer.On the 19th of Feb. 1819. yourself and your relation  Giacomo Raggi entered into a Notarial contract in Leghorn, with mr Appleton, acting in my name, on behalf of the University of Virginia, to come to Virginia, and continue in our service as Sculptor for the term of three years from that date, we paying the expences of your voyage hither, finding you lodging and diet while here, paying you 526. Dollars a year, during the three years, and the expences of your voyage back. 400.D. were advanced to you at Leghorn, to wit, 200. to each, your expences by sea and land to this place were paid; and when afterwards you both became desirous that your wives should come to you, we remitted to mr Appleton 400.D. the sum you desired, to enable them to come. they declined coming, yourself became uneasy & desponding, declared you could not continue here according to your contract, without your wife, and solicited to be discharged from your obligation. in pure commiseration of your feelings, it was yielded to, & the Proctor was instructed to arrange with you the conditions of dissolving the contract and to settle and pay whatever was your due. one half of your term having now elapsed, it was agreed that the expences of your coming and wages to that date should be at our charge, but that those for your return should be your own, as the retirement from the fulfilment of your engagements for the latter half of your term, was your own act, and not our wish. on the settlement of your account with the Proctor, the balance of 293.D. 60 cents was agreed to be due, and were paid you, as appears by a receipt signed by your own hand, and now lying before me in these words. ‘University of Virginia Sep. 9. 1820. Recieved of A. S. Brockenbrough Proctor of the University of Virginia a draught on the bursar of the same for two hundred and ninety three dollars 60. cents, being the balance in full for my wages as Sculptor; and I do hereby relinquish all further claim for wages and expences of my journey and voyage back to Italy, in consideration of my being permitted to withdraw my obligation to continue three years in the service of Thomas Jefferson esq. as agent for the said University of Virginia, or on him individually. witness my hand the day & year above written. Michele Raggi.’By the account settled between youself and the Proctor, it appeared that your travelling expences and wages had cost us 919.D. 68. cents, exclusive of board & lodging during the 15. months you were here. for this you know, we have nothing to shew but a single Ionic capitel, and an unfinished Corinthian. this proceeded chiefly from the insufficiency of the stone of the neighboring quarry we had counted on, and the delay occasioned by having to send 80. miles to another. this misfortune was ours, and was increased by that of the sprain of your wrist disabling you from work, and it is mentioned not to throw any blame on you, but to shew that not withstanding a contract so losing to us, we gave up the remaining portion of it which might have lessened our loss, merely to indulge the feelings and uneasiness under which we saw you.As to your lodging, it was in as decent and comfortable a room as I would wish to lodge in myself. so far I have spoken of my own knolege. On the subject of diet, I learn from others that, in the beginning, it was furnished you from a French boarding house of your own choice. from this you withdrew, of your own choice also, and boarded with the Proctor himself, sharing the same fare with himself, which was that of the respectable families of the neighborhood, plentiful, wholesome, & decent, in the style of our country, and such as the best artists here are used to, and contented with. your uncle & companion, Giacomo Raggi, is so far satisfied with it, and with the treatment he has received in common with you, that altho’ he was offered permission to return with you, he chose to abide by the obligations and benefits of his contract, and continues his services with perfect contentment. I am conscious of having myself ever treated you with just respect, and the character of the Proctor, the most unassuming and accomodating man in the world, is a sufficient assurance of the same on his part.On a review therefore, Sir, of this case, and a just attention to your own formal and voluntary engagements, I am persuaded you will see that it is a very plain one and not at all justifying the complaining style of your letter. you will surely be sensible that all the claims of justice, of indulgence, and of liberality have been fulfilled on our part, and that the desponding and unhappy state of your mind, while here, proceeded from the constitutional and moral affections resulting from your own temperament and the incidents acting on it, and not from any thing depending on those in our employ—but if this correspondence is to proceed further, I must pray you to direct it to the Proctor, within whose duties it lies, and not within mine. and the rather as I leave this place within a few days, to be absent until December.Your offers to make our capitels at Washington on terms much higher than we were entitled to, if we had chosen to hold you to your contract, do not suit us.With every wish for your safe return and happy meeting with your family & friends, I salute you with a friendly & respectful Adieu.Th: Jefferson